Fourth Court of Appeals
                               San Antonio, Texas
                                     March 28, 2018

                                   No. 04-18-00044-CR

                                  Robert MARTINEZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR9639
                        Honorable Melisa Skinner, Judge Presiding


                                     ORDER

        Mary Beth Sasala’s notification of late record is hereby GRANTED. The reporter’s
record is due on April 20, 2018.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court